EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Gallagher (#47234) on 29 October 2021.
The application has been amended as follows:

IN THE CLAIMS
1. (Currently Amended) An electronic device, comprising: 
a display;
a sensor configured to detect a gesture including a first input and a second input;
a memory configured to store information regarding at least one direction combination; and
a processor configured to: 
activate selectively a region of the display for receiving the gesture according to left hand operation or right hand operation,
detect the first input touched on the region of the display,
display, upon detecting the first input, a guide comprising a plurality of direction guides, wherein a center of the guide is positioned at a same position of the first input,
detect the second input drawing a plurality of lines originating from the first input, based on whether a user input from the first input passes on at least two direction at least two different directions, 
compare information regarding directions of the second input corresponding to the gesture on the display in a lock state of the electronic device with the information regarding the at least one direction combination, which is stored in the memory, and
change a state of the electronic device from the lock state to an unlock state according to a result of comparing the information regarding the directions of the second input corresponding to the gesture with the information regarding the at least one direction combination, which is stored in the memory, wherein the result is independent of a position of the first input,
wherein the processor is further configured to: 
control at least one of an audio module to output an audio signal having directionality according to each direction of the directions of the second input, or a motor to generate a vibration having directionality according to each direction of the directions of the second input.
10. (Currently Amended) A control method of an electronic device, the method comprising:
activating selectively a region of a display of the electronic device for receiving a gesture including a first input and a second input according to left hand operation or right hand operation of the electronic device,
detecting the first input touched on the region of the display,

detecting the second input drawing a plurality of lines originating from the first input, based on whether a user input from the first input passes on at least two direction guides of the plurality of direction guides, wherein the plurality of lines comprises at least two different directions, 
comparing information regarding directions of the second input corresponding to the gesture on the display in a lock state of the electronic device with information regarding at least one direction combination, which is stored in a memory of the electronic device; and
changing a state of the electronic device from the lock state to an unlock state, using at least one processor of the electronic device, according to a result of comparing the information regarding the directions of the second input corresponding to the gesture with the information regarding the at least one direction combination, which is stored in the memory, wherein the result is independent of a position of the first input,
wherein the at least one processor is configured to control at least one of an audio module to output an audio signal having directionality according to each direction of the directions of the second input, or a motor to generate a vibration having directionality according to each direction of the directions of the second input.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Applicant’s amendment successfully addressed the rejections of the claims under 35 USC 112(a) and 35 USC 112(b) in the previous Office Action. Those rejections have been withdrawn.
Applicant filed a terminal disclaimer on 20 October 2021 with respect to US Patent No. 10,365,820.
Regarding independent claim 1, the cited prior art does not teach or render obvious, in the context of the claim, the limitations to display, upon detecting the first input, a guide comprising a plurality of direction guides, wherein a center of the guide is positioned at a same position of the first input, and detect the second input drawing a plurality of lines originating from the first input, based on whether a user input from the first input passes on at least two direction guides of the plurality of direction guides, wherein the plurality of lines comprises at least two different directions.
Regarding independent claim 10, the cited prior art does not teach or render obvious, in the context of the claim, the limitations of displaying, upon detecting the first input, a guide comprising a plurality of direction guides, wherein a center of the guide is positioned at a same position of the first input, and detecting the second input drawing a plurality of lines originating from the first input, based on whether a user input from the first input passes on at least two direction guides of the plurality of direction guides, wherein the plurality of lines comprises at least two different directions.
An updated search was conducted, and no prior art was identified that would anticipate or render obvious the current claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692